— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered December 20, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence in this case was sufficient to show that the defendant intended to cause his wife’s death and not merely to inflict serious physical injury (see, People v Bracey, 41 NY2d 296; People v Frawley, 117 AD2d 613).
The defendant’s contention that he is entitled to specific *330performance of a plea offer allegedly made by the District Attorney is without merit since there is no indication in the record that any agreement was ever reached and none of the plea discussions took place on the record (see, People v Hood, 62 NY2d 863; Matter of Benjamin S., 55 NY2d 116, rearg denied 56 NY2d 570).
The defendant’s argument with respect to the prosecutor’s summation is unpreserved (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951) and, in any event, is meritless. Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.